482 F.2d 947
85 L.R.R.M. (BNA) 2304, 72 Lab.Cas.  P 14,080
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Michael PALUMBO, d/b/a American Homes Systems, Respondent.
No. 73-1624.
United States Court of Appeals,Sixth Circuit.
Aug. 30, 1973.

Elliot Moore, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Philip Fusco, Director, Region 8, N. L. R. B., Cleveland, Ohio, for petitioner.
Philip A. Lawrence, Class, Ketchel & Lawrence, Chagrin Falls, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.
ORDER
PHILLIPS, Chief Judge.


1
This case is before the court on the petition of the National Labor Relations Board for enforcement of its order against respondent in case numbers 8-CA-6860 and 8-CA-6950.


2
On August 21, 1973, the Board filed a motion for summary enforcement of its order, stating that respondent soon will file a petition for bankruptcy and no longer will oppose enforcement of the Board's order.  The respondent has not filed any reply to the motion of the Board for summary adjudication.


3
Upon consideration, it is ordered that the motion of the Board for summary enforcement is granted and that the order of the Board be and hereby is enforced.